970 So. 2d 348 (2007)
Lorenzo McCLOUD, Petitioner,
v.
The STATE of Florida, Respondent.
No. 3D07-1228.
District Court of Appeal of Florida, Third District.
July 18, 2007.
Lorenzo McCloud, in proper person.
Bill McCollum, Attorney General, and Heidi Milan Caballero, Assistant Attorney General, for respondent.
Before FLETCHER, WELLS and SUAREZ, JJ.
PER CURIAM.
Lorenzo McCloud seeks immediate release from incarceration via an emergency petition for writ of habeas corpus. We deny the petition, as it appears from the record that on March 21, 2006, the defendant pled guilty in all cases and accepted sentences of three years concurrent but not coterminous with the Broward County cases, with credit for time served. McCloud is not entitled to immediate release from custody in the Miami-Dade County cases, as the Miami-Dade cases were to run concurrent, but not coterminous, with the Broward County cases. The record shows that McCloud has not served the entirety of his three-year sentences, which began in March 2006. We make no statement as to the status of McCloud's Broward County sentences.
McCloud must pursue his gain-time issues with the Department of Corrections. See Hidalgo v. State, 729 So. 2d 984 (Fla. 3d DCA 1999)(to contest award or loss of gain time inmate must first exhaust administrative remedies through the Department of Corrections and if necessary seek a writ of mandamus against DOC in the circuit court); Smith v. State, 902 So. 2d 351 (Fla. *349 5th DCA 2005)("The calculation of gain time is a function of the Department of Corrections, through which relief must first be pursued administratively.").
Petition for habeas corpus denied.